DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                R.F., a child,
                                 Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

       Nos. 4D19-2652, 4D19-2653, 4D19-2668 and 4D19-2670

                               [March 26, 2020]

   Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Stacy M. Ross, Judge; L.T. Case Nos.
17-003901DLB, 18-000908DLA, 19-000286DLA and l9-000513DLA.

  Carey Haughwout, Public Defender, and Patrick Burke, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and CONNER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.